          Case 2:18-cv-04673-SPL Document 7 Filed 01/07/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Faculty Executive Council of the                   NO. CV-18-4673-PHX-BSB
     Maricopa County Community College
10   District, et al.,
11                    Plaintiff(s),
                                                        ORDER TO SHOW CAUSE
12   v.
13   Maricopa County Community College
     District, et al.,
14
                      Defendant(s).
15
16
             This action has been assigned to a United States Magistrate Judge pursuant to
17
     Local Rule 3.7(b) of the United States District Court for the District of Arizona. Each
18
     party is required to execute and file within fourteen days of its appearance either a written
19
     consent to the exercise of authority by the magistrate judge under 28 U.S.C. ' 636(c), or a
20
     written election to have the action reassigned to a district judge. Faculty Executive
21
     Council of the Maricopa County Community College District, Keith Heffner,
22   Michael Mitchell, Camille Newton, John Schampel, Barry Vaughan (Now referred
23   to as “All Plaintiffs”) appeared more than fourteen days ago, but has not yet filed the
24   required election form.
25           IT IS ORDERED that if All Plaintiffs fail to file the          appropriate election
26   form by 5:00 p.m. on Wednesday, January 23, 2019, All Plaintiffs shall appear1
27
28           1
                 Incarcerated parties shall appear telephonically and shall make arrangements for
                                                    1
        Case 2:18-cv-04673-SPL Document 7 Filed 01/07/19 Page 2 of 2



 1   before Judge G. Murray Snow of the Phoenix Division of this Court in Courtroom
 2   No. 602, 6th Floor, at 4:00 p.m. on February 4, 2019 and show good cause for the
 3   failure to comply with Local Rule 3.7(b).          The hearing before the Judge will be
 4   automatically vacated and the party need not appear if the party files a completed
 5   election form by the 5:00 p.m. deadline set forth above. An additional copy of the
 6   election form is included with this Order.
 7          IT IS FURTHER ORDERED that the assignment of this action to the Magistrate
 8   Judge remains in effect for all purposes pending completion of the election process.
 9   Involvement of Liaison Judge G. Murray Snow in this matter is limited to this show

10   cause hearing, unless the magistrate judge assignment is ordered withdrawn pursuant to

11   28 U. S. C. ' 636(b)(1)(A), at which time the case would be randomly reassigned to a

12   district judge.

13
                                                  BRIAN D. KARTH
14                                                District Court Executive/Clerk of Court
15   January 7, 2019
16                                                s/ M.Pruneau
                                         By       Deputy Clerk
17
18
19
20
21
22
23
24
25
26
27
28   such appearance in advance of the hearing.
                                                    2
